57 F.3d 1061NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.
Leroy George BENNETT, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 94-2269
United States Court of Appeals,First Circuit.
June 20, 1995

John S. Pomeroy on brief for petitioner.
Frank W. Hunger, Assistant Attorney General, Civil Division, Emily Anne Radford & Charles E. Pazar, Attorneys, Office of Immigration Litigation Civil Division, on brief for respondent.
B.I.A.
AFFIRMED.
Before CYR, BOUDIN and LYNCH, Circuit Judges.
PER CURIAM.


1
Petitioner Leroy Bennett appeals the decision of the Board of Immigration Appeals denying him discretionary relief from deportation. 8 U.S.C. Sec. 1182(c).  We have reviewed the administrative record carefully, including the decision of the immigration judge, and the briefs of the parties.  We find no evidence that petitioner received anything other than a full and impartial hearing in this case.  Moreover, the record supports the finding that petitioner exhibited a "pattern of serious criminal misconduct" over a period of several years, as well as the finding that petitioner failed to meet his burden of showing that he had been rehabilitated.


2
The immigration judge made specific findings as to the positive and negative factors to be considered in this case and explained how he reached his decision.  Petitioner has not shown that that decision was "made without a rational explanation, inexplicably departed from established policies, or rested on an impermissible basis."  Williams v. INS, 773 F.2d 8, 9 (1st Cir. 1985) (explaining grounds on which INS decision may be overturned).  We find no abuse of discretion in the Board's ultimate decision that discretionary relief was not warranted.  See Gouveia v. INS, 980 F.2d 814, 819 (1st Cir. 1992) (refusing to "second-guess the Board on the manner in which it weights different factors when arriving at its ultimate decision").


3
Affirmed.